Citation Nr: 0207956	
Decision Date: 07/17/02    Archive Date: 07/19/02

DOCKET NO.  00-02 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for dental condition as 
secondary to service connected diabetes mellitus.

2.  The propriety of the assignment of an initial 10 percent 
disability evaluation for post traumatic stress disorder 
(PTSD) to include a rating in excess of 30 percent for post 
traumatic stress disorder (PTSD), for the period from June 
17, 1999 to July 24, 2000, and entitlement to a rating in 
excess of 50 percent from July 24, 2000.

3.  Entitlement to a rating in excess of 10 percent for gout, 
prior to July 31, 2000. 

4.  Entitlement to a rating in excess of 20 percent for gout, 
from July 31, 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel


INTRODUCTION

The veteran had active service from March 1966 to March 1968 
and from March 1972 to February 1986.

This appeal arises from rating decisions from the Department 
of Veterans Affairs (VA) Columbia, South Carolina Regional 
Office (RO), as set forth below.

By rating action of December 1999, service connection for a 
dental condition secondary to the service connected 
disability of diabetes mellitus was denied.

The veteran filed a claim for service connection for PTSD in 
December 1996.  By rating action of July 1998, service 
connection for PTSD was granted and a 10 percent evaluation 
was assigned, effective from December 1996.  The veteran 
appealed this decision.  By rating action of December 1999, 
the evaluation of the service connected PTSD was increased to 
30 percent, effective June 17, 1999.  By rating action of 
September 2000, the evaluation of the service connected PTSD 
was increased to 50 percent, effective July 24, 2000.  As the 
disability rating assigned is an initial rating, the guidance 
of Fenderson v. West, 12 Vet. App. 119 (1999), is for 
application as explained below.

By rating action of March 1999, the evaluation of the 
veteran's service connected gout (hyperuricemia) was 
continued at 0 percent.  The veteran appealed this decision.  
By rating action of December 1999, the veteran's service 
connected gout was increased to 10 percent effective 
September 16, 1998.  By rating action of September 2000, the 
evaluation of the service connected gout was increased to 20 
percent, effective July 31, 2000.

The veteran has continued his appeal of the increased ratings 
for PTSD and gout.  Even thought the veteran has raised the 
issue of earlier effective date, and such issue has been 
adjudicated by the RO, as a veteran will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation, such a claim remains in controversy where less 
than the maximum available benefit is awarded.  AB v. Brown, 
6 Vet. App. 35, 38 (1993).  Therefore, the issues are as set 
forth on the title page.

Finally, while the veteran has claimed service connection for 
a dental condition as secondary to his service connected 
diabetes mellitus, a claim for service connection for a 
dental disorder also raises a claim for outpatient dental 
treatment.  Mays v. Brown, 5 Vet. App. 302 (1993).  Further, 
the veteran had been in receipt of Class III adjunct dental 
treatment on numerous occasions from 1994 to 1998 at the 
Montgomery, Alabama VAMC.  See 38 C.F.R. § 17.161.  There is 
no medical opinion of record denying additional treatment.  
Therefore, this claim should be referred to the Montgomery, 
Alabama VAMC for adjudication of Class III eligibility.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal as to the issues of service 
connection for dental condition as secondary to service 
connected diabetes mellitus and the ratings to be assigned 
for PTSD and gout has been obtained by the RO.

2.  The veteran currently has periodontal disease and an 
exception does not apply, therefore, service connection is 
unavailable.

3.  Prior to June 17, 1999, the veteran's PTSD was manifested 
by mild symptomatology.  During this time the veteran was 
employed in a supervisory position.

4.  From June 17, 1999, the veteran's PTSD is manifested by 
such occupational and social impairment contributing to 
reduced reliability and productivity due to some memory 
impairment, disturbances of mood, and difficulty in 
establishing and maintaining effective work and social 
relationships.  During this time, the veteran was working but 
had to step down from a supervisory position. 

5.  Both prior to and from July 31, 2000, the veteran was 
treated for his gout, however, there is no objective showing 
of definite impairment of health or incapacitating 
exacerbations.


CONCLUSIONS OF LAW

1.  Service connection for a dental condition as secondary to 
service connected diabetes mellitus is precluded by 
applicable criteria.  38 U.S.C.A. §§ 1110, 1131, 5103A (West 
1991 and Supp. 2001); 66 Fed. Reg. 45,620-32 (August 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326); 38 C.F.R. § 4.149 (in effect prior to June 8, 
1999) and 38 C.F.R. §§ 3.303, 3.381, 17.161 (2001); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).

2.  The criteria for a rating in excess of 10 percent for 
post traumatic stress disorder (PTSD), prior to June 17, 
1999, have not been met.  38 U.S.C.A. §§ 1155, 5103A (West 
1991 & Supp. 2001); 66 Fed. Reg. 45,620-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326); 38 C.F.R. §§ 3.102, and Part 4, including §§ 4.1, 
4.2, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2001).

3.  The criteria for the assignment of a rating of 50 
percent, but no more, for PTSD from June 17, 1999, have been 
met.  38 U.S.C.A. §§ 1155, 5103A (West 1991 & Supp. 2001); 66 
Fed. Reg. 45,620-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326); 38 C.F.R. 
§§ 3.102, and Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 
4.130, Diagnostic Code 9411 (2001).

4.  The criteria for the assignment of a rating of 20 
percent, but no more for gout, prior to July 31, 2000, have 
been met.  38 U.S.C.A. §§ 1155, 5103A (West 1991 & Supp. 
2001); 66 Fed. Reg. 45,620-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326); 
38 C.F.R. §§ 3.102, and Part 4, including §§ 4.1, 4.2, 4.7, 
4.10, 4.71a, Diagnostic Codes 5002, 5017 (2001).

5.  The criteria for a rating in excess of 20 percent for 
gout, from July 31, 2000, have not been met.  38 U.S.C.A. 
§§ 1155, 5103A (West 1991 & Supp. 2001); 66 Fed. Reg. 45,620-
32 (August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326); 38 C.F.R. §§ 3.102, and Part 4, 
including §§ 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Codes 
5002, 5017 (2001).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed as to 
the claim service connection for dental condition as 
secondary to service connected diabetes mellitus and the 
ratings to be assigned for PTSD and gout.  Thus, no further 
assistance to the veteran is required to comply with the duty 
to assist him as to these issues.  See 38 U.S.C.A. § 5103A 
(West Supp. 2001).  In this regard there has been notice as 
to information needed, treatment records have been obtained, 
examinations have been provided, and there have been rating 
decisions and a statement of the case sent to the veteran.  
There is no indication that there is additional information 
on file that would lead to a different outcome in this claim.  
All pertinent notice has been provided in the documents sent 
to the veteran.  See also 66 Fed. Reg. 45,620-32 (August 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326).  These regulations provide no additional duties, 
are not more favorable to the veteran than the statute, and 
are satisfied as all appropriate notice and development has 
otherwise been accomplished as discussed elsewhere.  The 
veteran and his representative through letters and statements 
of the case with supplements thereto, have been notified as 
to evidence and information necessary to substantiate the 
claim.  The discussions in the rating decisions, the 
statement of the case (SOC), the supplemental statement of 
the case (SSOC), and letters sent to the veteran informed him 
of the information and evidence needed to substantiate the 
claims and complied with the VA's notification requirements.  
There is no evidence that there are additional records that 
could be obtained, nor is there evidence that the 
administration of another examination is necessary.  
38 U.S.C.A. § 5103A; 66 Fed. Reg. 45,620-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326).

I.  Service Connection

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).

The veteran is claiming that he currently has a dental 
condition that is proximately due to or the result of his 
service connected diabetes mellitus.  The veteran has a 
current diagnosis of periodontal infection and periodontal 
disease.  An August 1999 VA outpatient treatment record 
stated that the veteran had developed "pocketing" as  
determined from X-ray studies.  The examiner stated that this 
"may be 2º to the diabetes which patient says is not 
controlled."  Other VA dental examinations, while noting the 
diabetes mellitus, do not link any of the current dental 
problems to the disease.  In the Board's opinion, that single 
statement is too speculative, particularly in light of the 
fact that it does not appear that the veteran's service 
medical records and claims folder were not made available to 
the examiner.  Absent evidence clearly establishing a 
relationship between the service-connected diabetes mellitus 
and the current dental problems, service connection is 
denied.

II.  Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment. 38 C.F.R. § 4.10.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2.

The United States Court of Appeals for Veterans Claims (the 
Court) held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. 
§ 4.40 (1997) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1997) must be considered.  The Court 
also held that, when a Diagnostic Code does not subsume 
38 C.F.R. §§ 4.40 and 4.45, those provisions are for 
consideration, and that the rule against pyramiding set forth 
in 38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups. DeLuca v. Brown, 8 
Vet.App. 202, 206 (1995).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

A. PTSD

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings. Fenderson v. 
West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999).

The veteran is service connected for PTSD, with an evaluation 
of 30 percent assigned effective from November 16, 1992, 
under Diagnostic Code (DC) 9411 of VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4.  The regulations pertaining 
to rating psychiatric disabilities were revised effective 
November 7, 1996.  As the veteran's claim was filed in 
December 1996, this claim will be reviewed under the "new" 
regulations. 

The "new" regulations pertaining to rating psychiatric 
disabilities, in effect as of November 7, 1996, are found in 
38 C.F.R. § 4.130, Codes 9201-9440 (2001) and are set forth 
in pertinent part below:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.         100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.          
70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.          50

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).    30

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication.                                    
10

38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).  

A January 1998 private psychological evaluation report shows 
the veteran was evaluated in December 1997 and two dates in 
January 1998.  The veteran was alert, coherent, and oriented 
in all spheres.  There was no evidence of delusions or 
hallucinations.  Affect and mood were depressed.  The veteran 
had unusual sleep habits including sleeping on the floor so 
as not to disturb his wife with his restlessness and 
nightmares.  He reported flashbacks from Vietnam and Korea 
service experiences.  He had low frustration tolerance and a 
short temper.  He would "go off" daily on family and co-
workers.  The veteran was married and had two children.  The 
impression was PTSD.  

During an April 1998 VA examination for PTSD, the veteran 
reported trouble sleeping and he was withdrawn socially.  He 
felt depressed and would cry for no apparent reason.  He 
would "go off" and would get angry for no apparent reason.  
He had nightmares and flashback about war experiences.  He 
reported difficulty with concentrating and difficulty 
thinking clearly.  He reported working as a file supervisor 
and correspondence clerk.  On examination, the veteran was 
appropriately dressed and cooperative.  His speech was clear 
coherent and relevant.  He answered questions appropriately.  
He denied auditory or visual hallucinations.  He had 
nightmares.  His affect was flat.  His insight and judgment 
were fair.  He was alert and oriented to time place and 
person.  His memory seemed fairly intact for recent and 
remote events.  He was not suicidal or homicidal.  The 
diagnosis was PTSD, the Global Assessment of Functioning 
Scale (GAF) was 70.

VA outpatient treatment records show the veteran was seen in 
August 1998 and September 1998 with PTSD.  He reported 
flashbacks and nightmares.

On a VA examination for PTSD in June 1999, the veteran was 
dressed appropriately and was well groomed.  No unusual 
behaviors were noted.  The veteran was oriented to person, 
place, time, and situation.  Attention and concentration 
skills were not intact.  The abstraction abilities were not 
impaired.  There was impairment in memory functions.  Memory 
for recent and remote events appeared intact.  The thought 
processes were not reflective of loose association, 
perseverations, neologisms, tangential thinking, 
circumstantial thinking, confusion, or echolalia.  His speech 
was within normal limits and it was relevant and coherent.  
He denied hallucination and delusions were not present.  The 
veteran did not demonstrate ideas of reference.  Affect was 
appropriate and was not labile.  Mood was within normal 
limits.  Signs of anxiety were not noted.  There was some 
depression reported and some difficulty with sleep reported.  
He reported a history of suicidal ideation.  MMPI-2 testing 
resulted in an invalid profile.  He reported that this year 
he had taken a downgrade from a supervisory position because 
he could not take the stress of that position.  He was now a 
correspondence clerk.  The diagnosis based on examination was 
PTSD with a GAF of 51.  It was stated he appeared to be 
unable to relate to others in a work setting.  He had 
difficulties tolerating the stressors and pressures 
associated with daily work activities.  

On a VA examination for PTSD in July 2000, the veteran 
reported that he was not active socially and had difficulty 
getting along with people, including his family and people at 
work.  It was reported that he had made threats against 
coworkers.  He had difficulty with anger.  He reported 
problems sleeping and nightmares related to his Vietnam 
service.  The veteran was neatly dressed and grooming and 
hygiene were good.  His eye contact was good.  No unusual 
behaviors were noted.  There was a mild speech defect; 
however, his speech was comprehensible, coherent, and 
relevant.  The veteran's mood was mildly depressed and his 
affect was mildly labile.  He was oriented times three.  
Attention and concentration were adequate.  He had mild 
impairment in short term memory.  Abstract verbal reasoning 
was mildly concrete.  He denied auditory hallucinations.  
There was no evidence of delusions or thought disorder.  He 
reported mild paranoid ideation.  He reported suicidal 
ideation, although he denied any current ideation.  He denied 
past suicide attempts.  He reported that he had experienced 
homicidal ideation but denied current homicidal ideation.  
The veteran had been able to maintain employment; however, in 
order to do so, he had to step down from a supervisory role 
and was severely limited in the type of work he could do due 
to his desire to remain isolated from other people.  The 
veteran's social and vocational functioning was mildly to 
moderately impaired and his symptoms were of moderate 
intensity.  The diagnosis was PTSD, chronic, delayed with a 
GAF of 53.

During a VA examination for PTSD in January 2001, the veteran 
reported nightmares, startle response, and hypervigilence.  
He would not go out to restaurants.  The veteran was casually 
dressed.  He was alert and oriented times four.  He was 
cooperative.  His mood was worried.  His thought process was 
logical.  Thought content was positive for suicidal ideation 
in the past although he denied suicidal or homicidal ideation 
on examination.  His insight and judgment were fair.  His 
cognitive functions were intact.  The diagnosis was PTSD, 
delayed onset, chronic.  The GAF was 50.  

Prior to June 17, 1999, the evidence shows that the veteran 
has mild symptoms of PTSD with decreased work efficiency 
during periods of significant stress.  The veteran was 
working as a supervisor at this time.  On VA examination, the 
GAF was 70.  The criteria to determine the correct score on 
this scale are found in the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS.  A score between 61 and 70 contemplates some mild 
symptoms or some difficulty in social occupational, or school 
functioning, but generally functioning pretty well, has some 
meaningful interpersonal relationships.  The GAF additionally 
shows mild symptomatology, indicative of the 10 percent 
evaluation.

The veteran's disability picture related to the service 
connected PTSD, prior to June 17, 1999, is consistent with 
the assigned 10 percent evaluation for that time period.  In 
summary, when consideration is given to the symptomatology 
and to his occupational and social functioning prior to June 
17, 1999, a rating of 10 percent, but no higher, is 
warranted.  The preponderance of the evidence is against the 
claim for an increased rating for the time period prior to 
June 17, 1999.  The evidence is not so evenly balanced as to 
give rise to a reasonable doubt.  38 C.F.R. § 3.102.

The record supports a rating of 50 percent for the period 
from June 17, 1999.  The evidence shows that the veteran 
demonstrates occupational and social impairment with reduced 
reliability and productivity showing difficulty in 
establishing and maintaining effective work and social 
relationships.  The GAF scale on examination in June 1999 was 
51, in July 2000, it was 53, and in January 2001, it was 50.  
In June 1999, he reported downgrading his employment from a 
supervisory position.  The veteran has been considered to 
have mild to moderate symptomatology and difficulty 
tolerating the stressors and pressures associated with day to 
day work activities.  As above, a GAF score between 51 and 60 
contemplates moderate symptoms or moderate difficulty in 
social, occupation, or school functioning.  A GAF score 
between 41 and 50 contemplates serious symptoms or any 
serious impairment in social, occupational or school 
functioning.  This continues to demonstrate symptomatology of 
occupational and social impairment with difficulty in 
establishing and maintaining effective work and social 
relationships.

There is no showing of occupational and social impairment 
with deficiencies in most areas due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships, as the veteran is working, 
and such symptomatology is not demonstrated on objective 
examination.  The veteran is neat in appearance, is logical 
and coherent, and there is no current suicidal ideation.  
While he has uttered threats of violence against coworkers, 
he has not acted out on those threats.
 
In summary, when consideration is given to the veteran's 
symptomatology and to his occupational and social 
functioning, a rating of 50 percent, but no higher, for the 
period from June 17, 1999 is warranted.

B.  Gout

The veteran is service connected for gout, under Diagnostic 
Code (DC) 5017 of VA's Schedule for Rating Disabilities, 38 
C.F.R. Part 4, which provides that gout which will be rated 
under diagnostic code 5002.

Diagnostic Code 5002, for Arthritis rheumatoid (atrophic).
As an active process:
With constitutional manifestations 
associated with active joint involvement, 
totally incapacitating.....100

Less than criteria for 100% but with 
weight loss and anemia productive of 
severe impairment of health or severely 
incapacitating exacerbations occurring 4 
or more times a year or a less number 
over prolonged 
periods......................60

Symptom combinations productive of 
definite impairment of health objectively 
supported by examination findings or 
incapacitating exacerbations occurring 3 
or more times a year.................40

One or two exacerbations a year in a 
well-established 
diagnosis...............20

For chronic residuals:
For residuals such as limitation of 
motion or ankylosis, favorable or 
unfavorable, rated under the appropriate 
diagnostic codes for the specific joints 
involved.  Where, however, the limitation 
of motion of the specific joint or joints 
involved is noncompensable under the 
codes a rating of 10 percent is for 
application for each such major joint or 
group of minor joints affected by 
limitation of motion, to be combined, not 
added under diagnostic code 5002.  
Limitation of motion must be objectively 
confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of 
painful motion. 
Note:  The ratings for the active process 
will not be combined with the residual 
rating for limitation of motion or 
ankylosis.  Assign the higher evaluation.

VA outpatient treatment records show that in September 1998, 
the veteran was seen with a swollen right knee of three days' 
duration.  In November 1998, the veteran was seen for follow 
up with question gout.  His toes still hurt at night.  There 
was no swelling, inflammation, or tenderness on palpation.  
The impression was question gout.  In December 1998 the 
veteran was seen and reported recurrent symptoms of gout over 
the past weekend.  On examination, there was no evidence of 
gout currently.  He was to restart medication.  In March 
1999, he was seen with complaints of gout of the left knee 
for four days.  Medication was slightly effective.  The 
impression was gout.  In September 1999, he was seen with 
complaints of pain in the right great toe since the last 
weekend, there was very slight edema of the medial aspect of 
the right foot.  The assessment was probably gout with strong 
history of the same, already improving, medication was to 
continue.

On a VA examination in January 1999, the veteran reported 
attacks of gout that came and went when treated with the 
proper medication.  During an attack of gout, the veteran 
reported he had to sit down and could not perform daily 
functions.  When he was not having an attack, he had no 
residual symptoms.  The diagnosis was diagnosed case of gouty 
arthritis, managed presently on medication.  On examination, 
range of motion in both lower extremities and upper 
extremities was normal.  There was no evidence of active 
gout.  It was probable that whenever the veteran was having 
an attack it could hinder his daily activities, due to pain.  

A private treatment record from October 1999 shows the 
veteran had complaints of left foot pain.  It was indicated 
that at the present time the veteran did not have an acute 
attack of gout.  The assessment was foot pain, history of 
knee and foot pain bilaterally compatible with gout, history 
of high uric acid and podagra which would be compatible with 
gout, osteoarthritis, and obesity.  

On a VA examination of the feet in July 2000, the veteran 
reported that as to gout, he had flare-ups at least four 
times a year.  The cold made them worse.  He had problems 
with stiffness and swelling and painful hot joints.  When he 
had a flare up he would have to take at least three days off 
from work.  It mostly involved the knees and ankle, toes, and 
wrist.  He took medication for the flare ups.  The diagnosis 
was history of gouty arthritis of bilateral knees, ankles, 
and extremities, not experiencing an acute attack currently.  

On a VA examination of the feet in January 2001, the veteran 
complained of recurrent swelling of the feet.  His symptoms 
occurred predominantly between August and March of each year.  
He had been diagnosed in past with gout as the cause of his 
symptoms.  He took medication as needed for the gouty 
arthritis episodes.  He also complained of intermittent pain 
in the great toe that occurred daily.  He had stiffness and 
swelling in his feet.  He had heat and redness changes with 
the gouty arthritis episodes.  He described pain in the feet 
that occurred with prolonged standing and walking.  He stated 
that during flare ups the bottom of his feet felt abnormal, 
with a numb like sensation.  The medication would help during 
the episodes.  He had to rest his feet for two to three days 
during an episode and he would be unable to walk.  On 
examination, the was no evidence of painful motion, edema, 
instability, or weakness.  He ambulated normally.  No 
calluses were present.  He was able to stand and squat 
without difficulty.  He was able to stand on his toes and 
heels.  There was decreased sensation to slight touch and 
pinprick over the left foot.  The diagnosis was gouty 
arthritis left foot, degenerative arthritis of the right 
foot, and left foot neuropathy.  

In this case, the record supports the assignment of a 
disability evaluation of 20 percent for the veteran's service 
connected gout prior to and from July 31, 2000, as the 
veteran was seen with exacerbations of gout during this time 
period.  However, a rating in excess of 20 percent during 
that time is not supported by the evidence, as there is no 
showing of objective examination findings of definite 
impairment of health due to the service connected gout.  On 
examination, there has been no showing of active gout or 
residuals such as limitation of motion or ankylosis due to 
gout.  Further, while the veteran has contended that he is 
unable to walk during an active episode of gout, there has 
been no objective evidence showing this.  There is no 
additional showing of functional limitation due to pain that 
would warrant a higher evaluation for bilateral pes planus.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Any functional 
limitation due to pain has been taken into consideration in 
the rating assigned.  Therefore, resolving reasonable doubt 
in the veteran's favor, an evaluation of 20 percent but no 
higher both prior to and from July 31, 2000 is warranted.


ORDER

Entitlement to service connection for dental condition as 
secondary to service connected diabetes mellitus is denied. 

Entitlement to a rating in excess of 10 percent for post 
traumatic stress disorder (PTSD), prior to June 17, 1999 is 
denied.
 
Entitlement to a 50 percent rating, but no more, for PTSD is 
granted from June 17, 1999, subject to the law and 
regulations pertaining to the payment of monetary benefits.

Entitlement to 20 percent rating for gout, but no more, prior 
to July 31, 2000, is granted, subject to the law and 
regulations pertaining to the payment of monetary benefits.

Entitlement to a rating in excess of 20 percent for gout, 
from July 31, 2000, is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

